Title: From Alexander Hamilton to William Short, 3 October 1791
From: Hamilton, Alexander
To: Short, William



Treasury DepartmentOctober 3. 1791
Sir

I acknowlege the receipt of your letters of the 26th and 27 of July.
The fall which you announce in the price of the effects of the United States was certainly artificial. The cause ere this will have been better ascertained to you. ’Tis open to various conjectures.
I have thought it adviseable to drop a line to our Bankers in Holland (of which a copy is inclosed) merely to mark my attention to the circumstance.
It will deserve to be further considered whether it be expedient to press any more the reduction of charges. Perhaps the principal effort ought hereafter to be towards a reduction of the rate of interest. But you, who best know the ground, can best judge.
I shall be anxious to know the issue of your experiment at Antwerp.
I have the honor to remain with great consideration and regard   Sir   Your most Obedient servt
A Hamilton William Short Esquire &c
